MEMORANDUM DECISION                                                 Mar 04 2016, 7:40 am


Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael B. Troemel                                       Gregory F. Zoeller
Lafayette, Indiana                                       Attorney General of Indiana

                                                         Robert J. Henken
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         March 4, 2016
of the Parent-Child Relationship                         Court of Appeals Case No.
of L.S. (Minor Child) and A.S.                           79A04-1508-JT-1065
(Father);                                                Appeal from the Tippecanoe
                                                         Superior Court
A.S. (Father),                                           The Honorable Faith Graham,
Appellant-Respondent,                                    Judge
                                                         Trial Court Cause No.
        v.                                               79D03-1410-JT-47

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016       Page 1 of 15
      May, Judge.


[1]   A.S. (Father) appeals the involuntary termination of his parental rights to L.S.

      (Child). He argues the trial court abused its discretion when it denied his

      motion to disqualify the Tippecanoe County Department of Child Services

      (DCS) and DCS counsel from the case. He also argues DCS did not present

      sufficient evidence the conditions under which Child was removed would not

      be remedied and termination was in the best interests of Child. We affirm.


                                  Facts and Procedural History
[2]   Child was born to Father and E.M. 1 (Mother) (collectively, Parents) on August

      25, 2011. On June 21, 2013, DCS filed a petition alleging Child was a Child in

      Need of Services (CHINS) after a DCS investigation found “poor conditions”

      in Mother’s home such as “trash and a cigarette butt on the floor within

      [Child’s] reach,” and “an unknown male also unconscious on the couch.”

      (App. at 26.) DCS also reported Mother contacted maternal grandmother and

      indicated “someone needed to take [Child] or Mother was going to kill herself

      because she needed to get high.” (Id.) At the time, “Father confirmed concerns

      about Mother’s ability to care for [Child] although he took no action to

      intervene.” (Id.) Child was placed in DCS custody on July 3, 2013.




      1
       Mother consented to the termination of her parental rights and to Child’s adoption. She does not
      participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016           Page 2 of 15
[3]   On August 21, 2013, the trial court held a fact-finding hearing, and Parents

      admitted Child was a CHINS. At that time, Father was on probation for his

      2013 conviction of Class A misdemeanor domestic battery and was also

      required to register as a sex offender until November 2016 because he was

      convicted of Class B felony child molesting in 2004. On September 13, 2013,

      the trial court held a dispositional hearing and on September 17, 2013, issued its

      dispositional decree ordering Parents to participate in services. Father was

      ordered to complete a domestic violence program and follow the

      recommendations of the program; participate in visitation with Child;

      participate in the Fatherhood Engagement Program; follow all terms of his

      probation; remain drug and alcohol free; and participate in individual therapy.


[4]   On November 21, 2013, Father began individual therapy as ordered to address

      his prior sexually maladaptive behaviors. Father continued to deny any

      inappropriate actions, and the therapist recommended Father undergo a

      polygraph test. The polygraph test took place in March 2014 and revealed

      Father had sexual intercourse with his sister when she was fifteen years old, had

      sexual contact with an anonymous woman in a park despite being in a long

      term relationship, and frequently looked at pornographic websites on his cell

      phone. Father’s therapist was concerned about Father’s nondisclosure of these

      events prior to the polygraph test. Father completed individual therapy in May

      2014; however, his therapist recommended he seek further treatment in a

      program “that worked with adults who have demonstrated sexually

      maladaptive behavior.” (Tr. at 30.) The therapist also recommended Father


      Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 3 of 15
      not be allowed unsupervised visitation with Child until Father completed a

      sexual offender program.


[5]   On August 22, 2014, following the results of his polygraph test, Father filed a

      motion arguing the Tippecanoe County DCS office as well as DCS counsel

      were prejudiced against him and their involvement in the case created a conflict

      of interest because Child’s maternal aunt, who was the prospective adoptive

      parent, was a DCS case manager. On September 2, 2014, the trial court denied

      Father’s motion, finding “no legal basis upon which the Court may issue an

      order recusing the entire local DCS office,” (DCS Ex. 1 at 4), and “no violation

      of the Rules of Professional Conduct by the local DCS attorney requiring

      disqualification.” (Id.)


[6]   On August 29, 2014, Father completed an intake assessment for a sexual

      offender program. Father began group therapy with the program in September

      2014. The group therapy focused on relapse prevention by addressing Father’s

      “impulsivity and sometimes judgment issues,” (Tr. at 61), including his

      “problem with pornography” and “sexual interest in minors.” (Id. at 66.)

      Father struggled in the program due to a learning disability and cognitive

      delays, and the program was altered to meet his special needs. However, on

      March 27, 2015, Father was discharged from the program because he had

      missed too many sessions.


[7]   For the first seventeen months of the CHINS proceedings, Father attended

      supervised visitation with Child twice a week for two hours each visit.


      Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 4 of 15
      Beginning in September 2014, Father was allowed supervised in-home visits,

      gradually increasing to ten hours a week which included a six hour visit on

      Saturday. However, due to Father’s work schedule and Child’s behavioral

      issues following these visits, the schedule was reduced to two visits each week,

      three hours per visit. Once the visitation schedule was changed, Child’s

      behavioral issues, such as night terrors and self-harm, lessened. Father missed

      twelve visits during the CHINS proceedings.


[8]   On October 24, 2014, DCS filed its petition to terminate Father’s parental rights

      to Child. On November 7, 2014, Father filed another motion, again arguing

      the Tippecanoe County DCS office and DCS counsel were prejudiced against

      him and their involvement in the case created a conflict of interest because

      Child’s maternal aunt, who was the prospective adoptive parent, was a DCS

      case manager. The trial court denied his motion on January 12, 2015. On

      January 12, 2015, and April 10, 2015, the trial court held fact-finding hearings

      regarding the termination petition. On July 10, 2015, the trial court issued an

      order involuntarily terminating Father’s parental rights to Child.


                                     Discussion and Decision
                                           Admission of Evidence

[9]   Father’s motion in which he argued DCS and its attorney were prejudiced

      against him and their involvement in the case created a conflict of interest

      amounted to a request to exclude evidence from DCS. We review decisions

      concerning admission of evidence for an abuse of discretion. Walker v. Cuppett,


      Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 5 of 15
       808 N.E.2d 85, 92 (Ind. Ct. App. 2004). An abuse of discretion occurs if the

       trial court’s decision was clearly erroneous and against the logic and effect of

       the facts and circumstances before the court. Id. A trial court also abuses its

       discretion if its decision is without reason or is based on impermissible

       considerations. Id. Even if a trial court errs in a ruling on the admissibility of

       evidence, we will reverse only if the error is inconsistent with substantial justice.

       Id.


[10]   In the event the trial court made an error in denying Father’s request to exclude

       evidence from DCS, any error made was harmless. Ind. App. R. 66(A) states,

       regarding harmless error:


                No error or defect in any ruling or order or in anything done or
                omitted by the trial court or by any of the parties is ground for
                granting relief or reversal on appeal where its probable impact, in
                light of all the evidence in the case, is sufficiently minor so as not
                to affect the substantial rights of the parties.


       Additionally, “improper admission of evidence is harmless error when the

       judgment is supported by substantial independent evidence to satisfy the

       reviewing court that there is no substantial likelihood that the questioned

       evidence contributed to the judgment.” In re E.T., 808 N.E.2d 639, 645-6 (Ind.

       2004).


[11]   Even excluding the evidence presented by the DCS family case manager, there

       existed sufficient evidence to terminate Father’s parental rights. Father’s

       therapist expressed concerns about Father’s inability to admit to certain


       Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 6 of 15
       inappropriate sexual urges and Mother testified Father made comments

       regarding the benefits of incest in the presence of children. In addition, the

       Court Appointed Special Advocate (CASA) testified Father did not complete

       an ordered sexual offender program. Finally, the visitation coordinator testified

       Father missed twelve visits with Child and the time and level of supervision of

       child changed throughout the case. As there was sufficient evidence outside of

       the challenged evidence to support the termination of Father’s parental rights to

       Child, we conclude that any error by the trial court was harmless. See id.

       (admission of improper evidence is harmless error if judgment is supported by

       substantial independent evidence).


                                           Sufficiency of Evidence

[12]   We review termination of parental rights with great deference. In re K.S., D.S.,

       & B.G., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh

       evidence or judge credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind.

       Ct. App. 2004), trans. denied. Instead, we consider only the evidence and

       reasonable inferences most favorable to the judgment. Id. In deference to the

       juvenile court’s unique position to assess the evidence, we will set aside a

       judgment terminating a parent’s rights only if it is clearly erroneous. In re L.S.,

       717 N.E.2d 204, 208 (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied

       sub nom In re Swope, 534 U.S. 1161 (2002).


[13]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must
       Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 7 of 15
       subordinate the interests of the parents to those of the child, however, when

       evaluating the circumstances surrounding a termination. In re K.S., 750 N.E.2d

       at 837. The right to raise one’s own child should not be terminated solely

       because there is a better home available for the child, id., but parental rights

       may be terminated when a parent is unable or unwilling to meet his or her

       parental responsibilities. Id. at 836.


[14]   To terminate a parent-child relationship, the State must allege and prove:

               (A) that one (1) of the following is true:

                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.

                        (ii) A court has entered a finding under IC 31-34-21-5.6
                        that reasonable efforts for family preservation or
                        reunification are not required, including a description of
                        the court’s finding, the date of the finding, and the manner
                        in which the finding was made.

                        (iii) The child has been removed from the parent and has
                        been under the supervision of a county office of family and
                        children or probation department for at least fifteen (15)
                        months of the most recent twenty-two (22) months,
                        beginning with the date the child is removed from the
                        home as a result of the child being alleged to be a child in
                        need of services or a delinquent child;

               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


       Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 8 of 15
                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.
       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.

                                              Challenged Findings


[15]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cnty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine first

       whether the evidence supports the findings and second whether the findings

       support the judgment. Id. “Findings are clearly erroneous only when the

       record contains no facts to support them either directly or by inference.” Quillen

       v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences

       support the juvenile court’s decision, we must affirm. In re L.S., 717 N.E.2d at

       208.


[16]   Father challenges Finding 19, which states:


       Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 9 of 15
               During the CHINS proceeding, Father attended and participated
               in individual counseling for approximately one (1) year to
               address his past history of sexually maladaptive behavior.
               During the majority of such treatment, Father denied current
               issues related to sexually maladaptive behavior. Eventually,
               records of Father’s juvenile sexual perpetration treatment were
               obtained and reviewed by Father’s therapist who then
               recommended further examination through individual
               counseling. Father’s individual therapist discovered Father had
               sexually re-offended after treatment as a juvenile. Specifically,
               Father had incestuous sexual intercourse with his sister some
               time in 2012 after the birth of [Child]. Although Father’s sister
               denied sexual victimization by Father during testimony, Father
               still asserts sexual intercourse with his sister occurred despite her
               denial. Father reported the sister confronted him after his
               disclosure expressing anger and stating Father “bitched me out”.
               [sic] Father’s therapist recommended that Father have no
               unsupervised contact with [Child] until completing an approved
               adult program for sexually maladaptive behavior.


       (App. at 28-9.) Father argues the finding “mischaracterizes the evidence of the

       alleged incest.” (Br. of Appellant at 9.) However, Father admitted to his

       therapist he “had a sexual relationship with his sister . . . [a] couple of years

       ago.” (Tr. at 26.) Father’s alternate version of events is an invitation for us to

       reweigh evidence and judge the credibility of witnesses, which we cannot do.

       See In re D.D., 804 N.E.2d at 265 (appellate court cannot reweigh evidence or

       judge the credibility of witnesses).


[17]   Father also challenges Finding 27, which states:

               Although the parents love this child, neither has the ability to
               meet the child’s special needs. It is not safe for the child to be in

       Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 10 of 15
               the care of the parents. To continue the parent-child
               relationships would be detrimental to the child. The child needs
               permanency now.


[18]   (App. at 30.) Father argues the evidence presented does not support this finding

       because he:

               has a decent job, working long hours, provides for his girlfriend
               and their baby, and maintains housing. He faces no criminal
               charges and is not on probation. He has no issues with drug or
               alcohol abuse. The fact that you committed offenses prior to the
               initiation of CHINS proceedings is not sufficient to justify
               termination. . . . The finding in Paragraph 21 (mother said father
               molested his sister as a child) is an ugly smear, perhaps stated
               because mother wants her sister to adopt, but does not support a
               conclusion that [Father] is somehow a danger to [Child] in 2015.


       (Br. of Appellant at 10.) The CASA testified Father did not complete the sex

       offender program recommended by his individual therapist and therefore never

       progressed beyond supervised visits with Child and she felt Father was a threat

       to Child’s well-being. Father’s arguments to the contrary are invitations for us

       to reweigh the evidence, which we cannot do. See In re D.D., 804 N.E.2d at 265

       (appellate court cannot reweigh evidence or judge the credibility of witnesses).

       The evidence supports the finding.

                            Remedy of Conditions Resulting in Child’s Removal




       Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 11 of 15
[19]   Father argues DCS did not present sufficient evidence to prove the conditions

       that resulted in Child’s removal would not be remedied. 2 The trial court must

       judge a parent’s fitness to care for his child at the time of the termination

       hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010). Evidence of a

       parent’s pattern of unwillingness or lack of commitment to address parenting

       issues and to cooperate with services “demonstrates the requisite reasonable

       probability” that the conditions will not change. Lang v. Starke County OFC, 861

       N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.


[20]   Child was removed from Mother’s care due to Mother’s mental health and

       substance abuse issues. At the time of Child’s removal, Father “took no action

       to intervene.” (App. at 26.) Father is required to register as a sex offender

       based on an earlier conviction of child molesting, and he was on probation for a

       conviction of domestic violence committed against Mother. While he

       completed individual therapy, Father was required to submit to a lie detector

       test during which he admitted to committing incest with his younger sister.

       Father participated in visitation; however, he missed twelve sessions and

       Father’s visits had to be limited to shorter amounts of time due to Child’s

       behavioral problems following the visits. Finally, Father did not complete a sex




       2
        DCS does not have to prove both a reasonable probability the conditions that resulted in Child’s removal
       will not be remedied and the continuation of the parent-child relationship between Father and Child posed a
       threat to the well-being of Child. The statute is written in the disjunctive, and DCS must prove either by
       clear and convincing evidence. See Ind. Code § 31-35-2-4. Because there was a reasonable probability
       conditions leading to Child’s removal would not be remedied, we need not address whether the continuation
       of the parent-child relationship posed a threat to Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016          Page 12 of 15
       offender program recommended by his individual therapist and required to be

       completed before Father could participate in fully unsupervised visits with

       Child.


[21]   As Father has not taken the steps necessary to demonstrate his willingness and

       ability to care for Child, we cannot find error in the court’s determination the

       conditions that resulted in Child’s removal would not be remedied. Father’s

       arguments to the contrary are invitations for us to reweigh the evidence and

       judge the credibility of witnesses, which we cannot do. See In re D.D., 804

       N.E.2d at 265 (appellate court cannot reweigh evidence or judge the credibility

       of witnesses).

                                              Best Interests of Child


[22]   Father argues DCS did not prove termination of Father’s rights was in the best

       interests of Child, as required by Ind. Code § 31-35-2-4(c). In determining what

       is in the best interests of a child, the juvenile court is required to look beyond

       the factors identified by DCS and look to the totality of the evidence. McBride v.

       Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App.

       2003). In so doing, the juvenile court must subordinate the interests of the

       parent to those of the child. Id. Recommendations from the case manager and

       child advocate that it would be in the child’s best interest to terminate the

       parent-child relationship, in addition to evidence that the conditions resulting in

       removal will not be remedied, are sufficient to show by clear and convincing




       Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 13 of 15
       evidence that termination is in the child’s best interests. In re M.M., 733 N.E.2d

       6, 13 (Ind. Ct. App. 2000).


[23]   Child started exhibiting aggressive and self-harming behaviors and had trouble

       sleeping after visiting for long periods of time with Father. Once the duration

       of Child’s visits with Father were reduced, these behaviors decreased. Father

       argues “even the trial court made a lukewarm finding that [Father] was

       appropriate during visits [and that] finding minimizes the testimony of the visit

       facilitator who spent over 500 hours with [Child and Father], and came to the

       conclusion that this judgment was not best for [Child],” (Br. of Appellant at 10),

       is an invitation for us to reweigh the evidence and judge the credibility of

       witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate

       court cannot reweigh evidence or judge the credibility of witnesses).


                                                 Conclusion
[24]   In the event the trial court abused its discretion when it denied Father’s motion

       to disqualify the Tippecanoe County DCS and DCS attorney, we find any error

       harmless because there was substantial evidence presented outside the DCS

       Family Case Manager’s testimony to support the termination of Father’s

       parental rights to Child. Further, DCS presented sufficient evidence the

       conditions under which Child was removed from Father’s care would not be

       remedied and termination was in the best interests of Child. Accordingly, we

       affirm.


[25]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 14 of 15
Najam, J., and Riley, J., concur.




Court of Appeals of Indiana | Memorandum Decision 79A04-1508-JT-1065 | March 4, 2016   Page 15 of 15